ORDER
PER CURIAM:
Appellant Sandrio DeJesus-Andujar was convicted in the Circuit Court of Livingston County, following a jury trial, of the class D felony of unlawful use of a weapon. He was sentenced to four years’ imprisonment. DeJesus-Andujar filed a motion for post-conviction relief under Supreme Court Rule 29.15, alleging that his trial counsel was ineffective for failing to object to evidence and argument concerning his status as an illegal immigrant. The circuit court denied relief following an evidentiary hearing. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).